Title: To John Adams from Cotton Tufts, 28 April 1802
From: Tufts, Cotton
To: Adams, John



April 28. 1802

Know All Men by these Presents that I Cotton Tufts of Weymouth in the County of Norfolk and Commonwealth of Massachusetts, Executor of the last Will and Testament of Norton Quincy late of the Town of Quincy, Esquire, deceased, being in the County of Norfolk aforesaid. By Virtue of the Power and Authority given to me in and by the said last Will & Testament, as well as by the free Consent of the Devisees mention’d in the said Will & Testament and in consideration of the Sum of One Thousand & Eight Dollars, paid by the Honorable John Adams of said Town of Quincy Esquire, the Receipt whereof I do hereby acknowledge and in my said Capacity do hereby grant sell and convey unto him the said John Adams a certain Piece of pasture Land in said Town of Quincy, commonly called Babel Pasture, containing Fifty Acres, one Quarter and Twenty seven rods, Bounded Southerly on a Town Way leading to William Harman’s, South Westerly on Land of  Zechariah Marquand Thayer, North Westerly on the Six Hundred Acres so call’d, north Easterly on land of  or however bounded or requested to be bounded, saving however and reserving a necessary Drift Way through the said Land to the Six Hundred acres so called—To have and to hold the said granted and bargaind Premises subject to the Reservation aforementioned, to him the said John Adams, his Heirs, to his and their Use and Behoof for ever, And I do in the Capacity aforesaid covenant with the said John Adams that the said Norton Quincy died seized of the premises and with the Heirs and Assigns of said Adams; and that they are free of all Encumbrances, and that I will warrant and defend the same to him the said John Adams His Heirs and Assigns for ever against the lawful Claims and Demands of all Persons.
In Witness whereof I have hereunto set my Hand & Seal this Fifteenth Day of February in the year of our Lord Eighteen hundred and Two

N.B. The Words “of said Adams" were interlined before signing—  Signed Sealed & deliverdin Presence ofAsa WhiteLydia White


            
            Cotton Tufts, Executor
            
          
              Norfolk Sst. Weymouth February 15th. 1802 Personally appeared  the above named Executor Cotton Tufts and acknowledged the above Instrument to be his free Act & Deed before me 
              Asa White
              Justice of Peace
          
            
            